DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Status of Claims
	Claims 7-12 were rejected in Office Action from 11/15/2021.
	Applicant filed a response, amended claim 7 and cancelled claims 10 and 12.
	Claims 1-9, 11, and 13-16 are currently pending in the application, of claims 1-6 and 13-16 are withdrawn from consideration.
	Claims 7-9 and 11 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. Patent Application Publication 2017/0179511), and further in view of Takemoto et al. (U.S. Patent Application Publication 2009/0087699) and Kawatsu (U.S. Patent 5,925,476).
Regarding claim 7 and 11, Jung teaches a water discharge control system method (i.e., a method for controlling purge of fuel cell system) (abstract) (paragraph [0043]), comprising:
opening, by a controller, a drain valve (i.e., purge/drain valve) (see figure 2) (paragraph [0015]) based on an amount of water stored in a water trap storing water (paragraph [0047]) in a fuel line configured to recirculate fuel to supply the fuel to a fuel cell stack (as shown in figure 2) (paragraphs [0043], [0047]-[0049], [0067]).
Jung does not explicitly articulate the specifics of determining, by the controller, whether fuel in the fuel supply line is being discharged to an outlet port of the water trap when the drain valve is open to allow discharge of the water; and closing, by the controller, the drain valve to prevent discharge of fuel in response to determining that fuel is being discharged to the drain valve. Nonetheless, Jung teaches the controller is configure to regulate the valves that performs the discharge of fuel (i.e., purge) or water (i.e., drain) from the water trap (paragraph [0050]) and that the purge/drain valve performs the purge function and the drain function (paragraph [0050]). Jung teaches condensate water discharge from the anode is removed from the drain valve (paragraph [0047]) and that the fuel cell system uniformly maintains the hydrogen concentration inside the anode by the purge valve (paragraph [0048]). 
Since the purge/drain valve performs the purge function and the drain function, it would be apparent to a skilled artisan to consider the controller to regulate the function of the purge/drain valve so that if fuel (i.e., hydrogen) is determined of being discharge from the purge/drain valve during the process of condensate water being discharge from the anode (paragraph [0047]) to close the purge/drain valve or vice versa. Nonetheless, additional guidance is provided below. 
Takemoto, directed to a drainage system for fuel cell, teaches a fuel cell system in which a controller (i.e., control device) (17) opens and closes a drain valve (15) (paragraph [0010], [0036]). Further, Takemoto teaches the fuel gas discharge from the fuel electrode is mixed with water which is separated and stored in a tank (paragraph [0003], [0031], [0033]). During water separation fuel channel is blocked and fed to electrode again (paragraph [0003]). Clearly, fuel is not discharge thru the drain valve as it is required to be redirected to the fuel electrodes. Therefore, it would be obvious to a skilled artisan before the effective filing date of the claimed invention to modify the method of Jung so that the drain valve is configured to close in response to determining if fuel is being discharge to the drain valve as only water is to be discharge as taught by Takemoto. 
Jung teaches the controller determine whether fuel is being discharged based on an output signal configured to open and close a fuel supply valve (i.e., hydrogen supply valve) to adjust an amount of fuel to be supplied from a fuel tank to the fuel supply line (see figure 2) (i.e., hydrogen supply valve is operated by controller) (paragraph [0043], [0049], [0055]). Jung does not explicitly articulate the specifics of a fuel supply controller. Instead, Jung disclose a controller operates all components of the system (paragraph [0049]) and recognize the reduction of components by combining functions of similar components in order to decrease cost and quality management (paragraph [0028]). As such, it would have been obvious to a skilled artisan to consider using one controller to control all components of the system as opposed to a controller and a fuel supply controller in order to reduce components in the system hence reduce cost and quality management. 
In reference to the limitation “determining, by the controller, that fuel has been discharge when a difference between the output signal from the fuel supply controller and an output signal reference value, based on a previously generated output signal map is equal to or grater than a predetermined error threshold”, Jung teaches hydrogen supply amount is determined based on mapping data of a predetermined threshold of a current amount output difference (i.e., first and second calculated characteristic) (paragraph [0026], [0055]). Components such as ejector, cell stack, valves, water traps generally operated by a controller (paragraph [0049]) are apparent to those skilled in the art of the fuel cell system. A skilled artisan would understand the controller can determine an amount of fuel discharged based on a variation output signal or a difference between output signals in relation to a predetermined error threshold as Jung teaches the hydrogen supply amount may be determined based on mapping date of a consumed current and the hydrogen supply amount of the hydrogen supply valve. Clearly, one of ordinary skill in the art could set parameters related to specific outputs of the signal corresponding to the fuel being discharged which would read on the claimed limitations.  
As to the limitation “wherein the output signal reference value is based on a target pressure of the fuel supply line temperature in the fuel supply line is stored in advance in the previously generated output signal map.”, Jang teaches the water discharge control method may include: applying transmitting a purge valve opening signal, and detecting valve duties of a hydrogen supply valve before and after the application of the purge valve opening signal; calculating a difference value between the valve duty of the hydrogen supply valve after the application of the purge valve opening signal and the valve duty of the hydrogen supply valve before the application of the purge valve opening signal, and comparing the difference value with a predetermined threshold value; and determining that the purge valve is opened when the calculated difference value calculated is equal to or greater than the threshold value (paragraph [0012]). Further, Jang teaches a relationship of the opening degree of the valve based on the valve duty may vary based on a temperature condition of a coil, and thus when a temperature is compensated or the consumed current and the hydrogen supply amount of the valve, which are not influenced by a temperature, are mapped, it may be possible to further improve accuracy in calculating the hydrogen supply amount. The current generated in the stack and the hydrogen consumption amount have a linearly proportional relationship, and more accurately, the hydrogen consumption amount may be defined by a function of the generated current, the number of cells of the stack, a pressure, and a temperature (paragraph [0056]). Thus, the cited paragraphs appear to read on the claimed limitations as the controller appears to receive signals to determine fuel has been discharge  with reference values corresponding to target pressures and temperatures. 
Nonetheless, as further evidenced by Kawatsu, the process of controlling a fuel cell based upon a target pressure and temperature signals and the relationship of such signals with the mechanism of operating components such as valves appears to be common (C14:L65-67; C15:L1-20). It would be apparent to a person having ordinary skill in the art to modify the method of Jang to configure the controller to determine when fuel has been discharge based on reference signals associated with the fuel cell temperature and pressure as suggested by Kawatsu and further to have a valve regulating a medium based on such signals.    


    PNG
    media_image1.png
    716
    1000
    media_image1.png
    Greyscale

Regarding claim 8, Jung teaches opening, by the controller, the drain valve based on a value sensed by the a water level sensor configured to sense the amount of water stored in the water trap (paragraph [0067]) (see figure 2).
Regarding claim 9, Jung teaches the purge/drain valve is operated by the controller (paragraph [0049]-[0050]). Further, when fuel (i.e., purge) is not being discharge to the outlet port of the water trap the purge/drain valve opens to discharge water (paragraph [0067]) or vice versa (i.e., purge valve is configured to perform the purge function and drain valve is configured to discharge water) (paragraph [0049]) (i.e., purge/drain valve is can perform the purge function and drain function (paragraph [0050]). It would be apparent to a skilled artisan that the purge/drain valve would discharge water when is determined that fuel (i.e., purge) is not being discharge to the outlet port of the water trap as purge is not performed when water remains in the water trap (paragraph [0067]).

Response to Arguments
Applicant arguments filed on 02/15/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above after further consideration of the prior art of record Jang and further, in view of Kawatsu.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723